Under § 22, article I, of the constitution, defendant had the right to be tried in Pierce county on the offense charged in count one. No essential element of the crime charged in that count was committed in King county. Under the majority holding, defendant could have been held for trial in King county on a charge of robbery had he by force taken property from the person of the complaining witness after taking her into Pierce county. The holding is, in principle, directly contrary to our holding inCartier Drug Co. v. Maryland Casualty Co., 181 Wash. 146,42 P.2d 37. While that was a civil action, involving the construction of a robbery insurance policy, it was decided on the authority of cases holding *Page 608 
that the venue of a criminal action lies in the county where the acts constituting the offense were perpetrated, and not in the county where the intent to commit the crime was conceived. Sweatv. State, 90 Ga. 315, 17 S.E. 273; State v. McAllister, 65 W. Va. 97,  63 S.E. 758, 131 Am. St. 955.